DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed 03/21/2022, Claims 1-10 remain pending. Claims 1 and 9 have been amended. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Hayaishi (US 20200189118 A1) in view of Ogawara (US 20170266811 A1) (Hereinafter referred to as Hayaishi and Ogawara respectively)

Regarding Claim 1, Hayaishi discloses an…robot system (See at least Hayaishi Paragraphs 0040-0041 and Figure 1) comprising: 
a robot that includes… at least one rotary shaft (See at least Hayaishi Paragraph 0040, the rotation shafts are interpreted as rotary shafts); and 
a controller that controls the robot (See at least Hayaishi Paragraphs 0043-0044 and Figure 1, the positional relationship acquiring apparatus is interpreted as a controller), the controller comprising: 
a moment output unit that outputs a value of moment from a posture of the robot or the posture and a motion of the robot (See at least Hayaishi Paragraphs 0056-0057 and Figure 1, the inertia moment calculation unit is interpreted as the moment output unit, which outputs the moment based on the torque due to the rotation of the shaft, which is interpreted as the posture of the robot, and the angular velocity, which is interpreted as the motion of the robot), 
a program storage unit that stores a motion program (See at least Hayaishi Paragraph 0098, a program is recorded in a recorded medium or storage unit to cause the computer to execute motion for the robot), 
a drive control unit that causes each of component parts of the robot to perform a rotating motion around the rotary shaft (See at least Hayaishi Paragraph 0044, the motor control unit is interpreted as the driving unit) in accordance with the motion program stored in the program storage unit (See at least Hayaishi Paragraph 0098, the motion program includes using the motors to rotate the shafts), and 
an output calibration unit that generates, prior to execution of the motion program, an output characteristic of…a torque detection value…with the value of moment output from the moment output unit in the rotating motion of each of the component parts around the rotary shaft performed by the drive control unit are associated with each other (See at least Hayaishi Paragraphs 0056-0057, the formula is interpreted as the output calibration unit that generates a relationship between the torque and the moment), and that outputs the generated output characteristic to the drive control unit (See at least Hayaishi Paragraphs 0056-0057, the formula is used to find the moment, and the moment is used to control the motors; The motors being controlled using the moment from the formula to perform feedback control is interpreted as generating the output characteristic prior to execution of the motion program).
Even though Hayaishi discloses a robot with a rotary shaft, Hayaishi fails to disclose that the robot is …an industrial robot, and that the torque is detected by a torque sensor on the rotary shaft. 
However, Ogawara discloses an industrial robot system (See at least Ogawara Figure 1A and Paragraph 0035, the articulated robot is interpreted as an industrial robot system) that has torque sensors on the rotary shafts to detect the torque (See at least Ogawara Paragraph 0068, the torque sensor is provided on a drive shaft inside the rotary joint to measure the torque). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to have the calibration technique be applied to an industrial robot, and to use a torque sensor in the rotary shaft to detect the torque. Industrial robots are used for performing automated tasks such as manufacturing, assembling, transferring/conveying, etc. Using a torque sensor allows the robot to measure the rotational drive force of the rotary joint (See at least Ogawara Paragraph 0070), and to easily control the force generated in the joint (See at least Ogawara Paragraph 0004). During operation, an industrial robot can use precise torque control to perform efficient high-mix low volume production in a short period (See at least Ogawara Paragraphs 0017-0018). By applying the toque sensor calibration to an industrial robot, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Regarding Claim 2, Hayaishi discloses the moment output unit has association data between the posture of the robot and the value of moment (See at least Hayaishi Paragraphs 0056-0057, the moment is calculated using the formula for each rotation shaft of the robot, the rotation of a shaft is interpreted as a posture). 

Regarding Claim 3, Hayaishi discloses the moment output unit calculates the value of moment… from the posture of the robot or the posture and the motion of the robot (See at least Hayaishi Paragraphs 0056-0057, the inertia moment calculation unit outputs the moment based on the torque due to the rotation of the shaft, which is interpreted as the posture of the robot, and the angular velocity, which is interpreted as the motion of the robot) and information of each of the component parts of the robot or each of the component parts and an attached part of the robot (See at least Hayaishi Paragraphs 0056-0057, the moment is calculated for each rotation shaft, which is interpreted as each component parts of the robot), and 
the output calibration unit associates the calculated value of moment with the torque detection value (See at least Hayaishi Paragraphs 0056-0057, the moment is calculated using the torque value, which is interpreted as the moment being associated with the torque).
Hayaishi fails to disclose that the moment is acting on the torque sensor, and that the torque is detected by the torque sensor.
However, Ogawara discloses the robot has torque sensors on the rotary shafts, which is where the moment is calculated, to detect the torque (See at least Ogawara Paragraph 0068, the torque sensor is provided on a drive shaft inside the rotary joint to measure the torque). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to use a torque sensor in the rotary shaft to detect the torque. Using a torque sensor allows the robot to measure the rotational drive force of the rotary joint (See at least Ogawara Paragraph 0070), and to easily control the force generated in the joint (See at least Ogawara Paragraph 0004). By measuring the moment on the toque sensor, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Regarding Claim 6, Hayaishi discloses the component parts are parts of a mechanical portion in the robot, the parts being caused to move around the rotary shaft (See at least Hayashi Paragraph 0049 and Figure 5, the links are interpreted as the components parts, which rotate around the rotation shafts).

Regarding Claim 7, Hayashi discloses the component parts include a part to be mounted in the mechanical portion of the robot (See at least Hayaishi Paragraph 0042, an angular velocity sensor, which is interpreted as a part, is attached to a portion of the link, which is part of the mechanical portion).

Regarding Claim 8, Hayaishi discloses…the output calibration unit associates each of the torque detection values…with the value of moment (See at least Hayaishi Paragraphs 0056-0057, the formula associates each of the torque values for each rotation shaft with the moment for each rotation shaft).
Hayaishi fails to disclose the torque sensor comprises 
torque detection units of two or more systems that detect torques acting on the torque sensor.
However, Ogawara discloses the torque sensor comprises 
torque detection units of two or more systems that detect torques acting on the torque sensor (See at least Ogawara Paragraphs 0068-0069, there is a torque sensor in each of the rotary joints, which are interpreted as torque detection units for two or more systems). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to have torque detection units that detect torque in two or more systems. Using a torque sensor in two or more systems allows the robot to measure the rotational drive force of a plurality of rotary joints (See at least Ogawara Paragraph 0070), and to easily control the force generated in each joint (See at least Ogawara Paragraph 0004). By using the toque detected by each detection unit, one can perform automated tasks with higher precision torque control since the torque sensors for each rotary shaft would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Regarding Claim 9, Hayaishi discloses an…robot system (See at least Hayaishi Paragraphs 0040-0041 and Figure 1) comprising: 
a robot that includes… at least one rotary shaft (See at least Hayaishi Paragraph 0040, the rotation shafts are interpreted as rotary shafts); and 
a controller that controls the robot (See at least Hayaishi Paragraphs 0043-0044 and Figure 1, the positional relationship acquiring apparatus is interpreted as a controller), the controller comprising: 
a moment output unit that outputs a value of moment from a posture of the robot or the posture and a motion of the robot (See at least Hayaishi Paragraphs 0056-0057 and Figure 1, the inertia moment calculation unit is interpreted as the moment output unit, which outputs the moment based on the torque due to the rotation of the shaft, which is interpreted as the posture of the robot, and the angular velocity, which is interpreted as the motion of the robot), 
a program storage unit that stores a motion program (See at least Hayaishi Paragraph 0098, a program is recorded in a recorded medium or storage unit to cause the computer to execute motion for the robot), 
a drive control unit that causes each of component parts of the robot to perform a rotating motion around the rotary shaft (See at least Hayaishi Paragraph 0044, the motor control unit is interpreted as the driving unit) in accordance with the motion program stored in the program storage unit (See at least Hayaishi Paragraph 0098, the motion program includes using the motors to rotate the shafts), and 
an output calibration unit that generates, prior to execution of the motion program, an output characteristic of…a detection value…with the value of moment output from the moment output unit in the rotating motion of each of the component parts around the rotary shaft performed by the drive control unit are associated with each other (See at least Hayaishi Paragraphs 0056-0057, the formula is interpreted as the output calibration unit that generates a relationship between the torque and the moment), and that outputs the generated output characteristic to the drive control unit (See at least Hayaishi Paragraphs 0056-0057, the formula is used to find the moment, and the moment is used to control the motors; The motors being controlled using the moment from the formula to perform feedback control is interpreted as generating the output characteristic prior to execution of the motion program).
Even though Hayaishi discloses a robot with a rotary shaft, Hayaishi fails to disclose that the robot is …an industrial robot, and that the detection value is detected by a torque sensor on the rotary shaft. 
However, Ogawara discloses an industrial robot system (See at least Ogawara Figure 1A and Paragraph 0035, the articulated robot is interpreted as an industrial robot system) that has torque sensors on the rotary shafts to detect the torque (See at least Ogawara Paragraph 0068, the torque sensor is provided on a drive shaft inside the rotary joint to measure the torque). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to have the calibration technique be applied to an industrial robot, and to use a torque sensor in the rotary shaft to detect a physical quantity related to torque. Industrial robots are used for performing automated tasks such as manufacturing, assembling, transferring/conveying, etc. Using a torque sensor allows the robot to measure the rotational drive force of the rotary joint (See at least Ogawara Paragraph 0070), and to easily control the force generated in the joint (See at least Ogawara Paragraph 0004). During operation, an industrial robot can use precise torque control to perform efficient high-mix low volume production in a short period (See at least Ogawara Paragraphs 0017-0018). By applying the toque sensor calibration to an industrial robot, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Regarding Claim 10, Hayaishi discloses…the output calibration unit associates each of the detection values with the value of moment (See at least Hayaishi Paragraphs 0056-0057, the formula associates each of the torque values for each rotation shaft with the moment for each rotation shaft).
Hayaishi fails to disclose the torque sensor comprises 
a detection unit that detects the physical quantity related to torque for each of two or more systems, each system detecting a torque acting on the at least one rotary shaft, and detects the detection value from the physical quantity.
However, Ogawara discloses the torque sensor comprises 
a detection unit that detects the physical quantity related to torque for each of two or more systems, each system detecting a torque acting on the at least one rotary shaft, and detects the detection value from the physical quantity (See at least Ogawara Paragraphs 0068-0069, there is a torque sensor in each of the rotary joints, which are interpreted as detection units for two or more systems). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to have detection units that detect torque in two or more systems. Using a torque sensor in two or more systems allows the robot to measure the rotational drive force of a plurality of rotary joints (See at least Ogawara Paragraph 0070), and to easily control the force generated in each joint (See at least Ogawara Paragraph 0004). By using the toque detected by each detection unit, one can perform automated tasks with higher precision torque control since the torque sensors for each rotary shaft would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayaishi in view of Ogawara and in further view of Takeuchi (US 20170259431 A1) (Hereinafter referred to as Takeuchi)

Regarding Claim 4, Hayaishi discloses that the value of moment is …associated by the output calibration unit with the torque detection value (See at least Hayaishi Paragraphs 0056-0057, the formula associates each of the torque values for each rotation shaft with the moment for each rotation shaft).
Even though Hayaishi discloses detecting a toque value, Hayaishi fails to disclose that the detection value is detected by a torque sensor. 
However, Ogawara discloses torque sensors on the rotary shafts to detect the torque (See at least Ogawara Paragraph 0068, the torque sensor is provided on a drive shaft inside the rotary joint to measure the torque). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to use a torque sensor to detect the torque. Using a torque sensor allows the robot to measure the rotational drive force of the rotary joint (See at least Ogawara Paragraph 0070), and to easily control the force generated in the joint (See at least Ogawara Paragraph 0004). During operation, an industrial robot can use precise torque control to perform efficient high-mix low volume production in a short period (See at least Ogawara Paragraphs 0017-0018). By using a toque sensor, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 
Modified Hayaishi fails to disclose the drive control unit performs contact determination for the robot based on the value of moment. 
However, Takeuchi teaches this limitation (See at least Takeuchi Paragraph 0112, the moment is used to determine if the surface has come into contact with the second surface). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Hayaishi with Takeuchi to have the robot determine contact based on the value of moment. By having the robot determine contact based on the moment, the robot can suppress a longer time taken for the work of bringing a first object with a second object (See at least Takeuchi Paragraph 0008). This could increase the speed, and therefore the efficiency of the industrial robot. Determining contact based on moment would also increase the overall safety of the robot. Robots may encounter obstacles or come into contact with other objects. By determining contact based on moment, the robot can determine if an external force is being exerted on the robot by an object/obstacle in which it came into contact with. If the moment is high, the force being applied to the robot is high and a too high of a force can cause damage to the robot and its components. One would be motivated to determine contact based on moment in order to determine if the robot and its components have an excess force applied them so that the robot can act accordingly to reduce the excess force. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayaishi in view of Ogawara and in further view of Lin (US 20180207813 A1) (Hereinafter referred to as Lin)

Regarding Claim 5, Hayaishi discloses the value of moment is …associated by the output calibration unit with the torque detection value (See at least Hayaishi Paragraphs 0056-0057, the formula associates each of the torque values for each rotation shaft with the moment for each rotation shaft).
Even though Hayaishi discloses detecting a toque value, Hayaishi fails to disclose that the detection value is detected by a torque sensor. 
However, Ogawara discloses torque sensors on the rotary shafts to detect the torque (See at least Ogawara Paragraph 0068, the torque sensor is provided on a drive shaft inside the rotary joint to measure the torque). 
It would have been obvious to one of ordinary skill in the art to modify the teachings disclosed in Hayaishi with Ogawara to use a torque sensor to detect the torque. Using a torque sensor allows the robot to measure the rotational drive force of the rotary joint (See at least Ogawara Paragraph 0070), and to easily control the force generated in the joint (See at least Ogawara Paragraph 0004). During operation, an industrial robot can use precise torque control to perform efficient high-mix low volume production in a short period (See at least Ogawara Paragraphs 0017-0018). By using a toque sensor, one can perform automated tasks with higher precision torque control since the torque sensors would be properly calibrated with respect to the moments of the arm, which would increase the overall efficiency and effectiveness of the automated tasks performed by industrial robots. 
Modified Hayaishi fails to disclose the drive control unit controls an assist torque at a time of performing an inductive operation by directly holding the component parts of the robot, based on the value of moment.
However, Lin teaches providing an assist torque during operation based on a resistance torque value to help manually rotate a robot (See at least Lin Paragraph 0041, an assistance torque is outputted based on the resistance reducing torque, which assists the manually operated robot by enabling rotation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Hayaishi with Lin to have the drive control unit provide an assist torque based on the moment. This would allow a user to reduce the overall resistance torque, making the robot arm easier to manually operate (See at least Lin Paragraphs 0003-0005). Allowing a user to manually operate the robot can allow the robot to be used for special purposes such as a demonstration of a robot (See at least Lin Paragraph 0003), or to teach the robot by using a lead-through operation. This would increase the overall operability of the robot making the robot more desirable to use in an industrial setting.

Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges amended claims 1 and 9 overcome the prior art of Kasai. However, the claims are now rejected over Hayaishi in view of Ogawara. Based on Paragraphs 0017-0028 of the applicant’s specification, applicant uses a calibration program generate an output characteristic relating the torque values to the moment values. The characteristic is output to the drive control unit, which control the robot using the characteristic. Hayaishi discloses using a formula that relates torque to the moment to calculate the moment for each shaft. The calculated moment is then used to control the motor of the robot, and the moment is used as feedback control during the controlling of the motors. Using the formula to calculate the moment, and then controlling the robot using the moment as feedback control has been interpreted as generating the output characteristic before executing the motion program. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664